       Case 1:20-cv-00069-AW-GRJ Document 1 Filed 03/18/20 Page 1 of 5




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA


 JOSIAH KAMAU,

                               Plaintiff,                     Docket No. 1:20-cv-69

        - against -                                           JURY TRIAL DEMANDED


 MANDY MOORE TOURING LLC and MANDY
 MOORE

                                Defendants.


                                            COMPLAINT

       Plaintiff Josiah Kamau (“Kamau” or “Plaintiff”) by and through his undersigned counsel,

as and for his Complaint against Defendants Mandy Moore Touring LLC (“Mandy Moore

Touring”) and Mandy Moore (“Mandy” and together with Mandy Moore Touring “Defendants”)

hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendants unauthorized reproduction and public display of a

copyrighted photograph of actress Mandy Moore in New York, owned and registered by Kamau,

a professional photographer. Accordingly, Kamau seeks monetary relief under the Copyright Act

of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
        Case 1:20-cv-00069-AW-GRJ Document 1 Filed 03/18/20 Page 2 of 5




       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in Florida.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Kamau is a professional photographer in the business of licensing his Photograph

to online and print media for a fee having a usual place of business at 510 W. 150 Street, Apt 6A,

New York, New York 10031.

       6.      Upon information and belief, Mandy Moore Touring is a domestic limited

liability company with a place of business at 3196 Deer Chase Run, Longwood, Florida 32779.

Upon information and belief, Mandy Moore Touring is registered with the Florida State

Department of Corporations to do business in Florida. At all times material hereto, Mandy

Moore Touring has operated its Instagram Story at the URL:

www.Instagram.com/MandyMooremm (the “Website”).

       7.      Upon information and belief, Mandy is an individual with a place of business at

3196 Deer Chase Run, Longwood, Florida 32779. At all times material hereto, Mandy Moore

Touring has operated her Instagram Story at the URL: www.Instagram.com/MandyMooremm

and her Instagram Story (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       8.      Kamau photographed actress Mandy Moore in New York (the “Photograph”). A

true and correct copy of the Photograph is attached hereto as Exhibit A.

       9.      Kamau is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.
          Case 1:20-cv-00069-AW-GRJ Document 1 Filed 03/18/20 Page 3 of 5




          10.   The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-165-219.

          B.    Defendant’s Infringing Activities

          11.   Defendants posted the Photograph on its Website A screenshot of the Photograph

on the Website is attached hereto as Exhibit B.

          12.   Defendants did not license the Photograph from Plaintiff for its Website, nor did

Defendants have Plaintiff’s permission or consent to publish the Photograph on its Website.

                               CLAIM FOR RELIEF
                   (COPYRIGHT INFRINGEMENT AGAINST DEFENDANTS)
                               (17 U.S.C. §§ 106, 501)

          13.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

          14.   Defendants infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Defendants are not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

          15.   The acts of Defendants complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          16.   Upon information and belief, the foregoing acts of infringement by Defendants

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.
         Case 1:20-cv-00069-AW-GRJ Document 1 Filed 03/18/20 Page 4 of 5




         17.   As a direct and proximate cause of the infringement by the Defendants of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendants profits pursuant to 17 U.S.C. § 504(b) for the infringement.

         18.   Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per

work infringed for Defendants willful infringement of the Photograph, pursuant to 17

U.S.C.

         19.   Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiff respectfully requests judgment as follows:

         1.    That Defendants be adjudged to have infringed upon Plaintiff’s copyrights in the

               Photograph in violation of 17 U.S.C §§ 106 and 501;

         2.    Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendants profits,

               gains or advantages of any kind attributable to Defendants infringement of

               Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

               per copyrighted work infringed pursuant to 17 U.S.C. § 504;

         3.    That Defendants be required to account for all profits, income, receipts, or other

               benefits derived by Defendants as a result of its unlawful conduct;

         4.    That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

               17 U.S.C. § 505;

         5.    That Plaintiff be awarded pre-judgment interest; and

         6.    Such other and further relief as the Court may deem just and proper.

                                  DEMAND FOR JURY TRIAL
       Case 1:20-cv-00069-AW-GRJ Document 1 Filed 03/18/20 Page 5 of 5




       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       March 18, 2020
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                                 Richard P. Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, NY 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                            Attorneys for Plaintiff Josiah Kamau
